          Case 1:19-cv-07777-GBD Document 30 Filed 09/04/19 Page 1 of 2
                                              U.S. Department of Justice
                                              Civil Division, Federal Programs Branch




Joshua Kolsky                                                Tel.: (202) 305-7664
Trial Attorney                                               E-mail: joshua.kolsky@usdoj.gov




                                                             September 4, 2019

Hon. George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street, Room 1310
New York, NY 10007

        Re:   Plaintiffs’ request to exceed page limit in State of New York, et al. v. U.S.
        Department of Homeland Security, et al., 19 Civ. 7777 (GBD)

Dear Judge Daniels,

        Defendants respectfully oppose Plaintiffs’ request for an extension of the page limit for
their forthcoming motion for preliminary junction in this action to the extent they seek to file an
opening memorandum of up to 50 pages.

        As noted by Plaintiffs in their Letter Motion of September 3, 2019, Rule IV.B of the
Court’s Individual Rules provides for a limit of 25 pages for Plaintiffs’ opening memorandum.
Defendants object to doubling the length of the opening brief because of the necessarily
constrained briefing schedule created by Plaintiffs’ election to move for provisional relief five
weeks (or less) before the effective date of the Final Rule at issue, October 15, 2019. The longer
Plaintiffs’ brief becomes, the more time-consuming it will be for Defendants to respond fully. As
a consequence of Plaintiffs’ timing, there is little if any opportunity to adjust the schedule to
accommodate this additional burden.

        Additionally, Plaintiffs’ asserted reasons for doubling the page limit do not support their
request. As Defendants explained to Plaintiffs in their conferral concerning the instant motion for
extension, the two preliminary injunction motions already filed in cases challenging the same
Final Rule and raising substantially the same claims as Plaintiffs’ complaint were limited to 25
and 35 pages respectively. City of San Francisco, et al. v. United States Citizenship and
Immigration Services, et al., No. 19-cv-4717 (N.D. Cal.), ECF No. 22; State of California, et al.
v. United States Department of Homeland Security, et al., No. 19-cv-4975 (N.D. Cal.), ECF No.
17. In consideration of Plaintiffs’ request and the demonstrated ability of the Plaintiffs in these
similar cases to address the same issues in 35 pages or less Defendants proposed a compromise
extension to 40 pages, which Plaintiffs rejected.
         Case 1:19-cv-07777-GBD Document 30 Filed 09/04/19 Page 2 of 2
                                              -2-


        For the above stated reasons, Defendants respectfully request that the Court deny
Plaintiffs’ request for additional pages, or limit the extension to 40 pages or fewer.

                                             Respectfully submitted,

                                                    /s/
                                             Joshua M. Kolsky
